Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2019.02.19
                                                                         09:36:59 -06'00'



                  People v. Jackson, 2018 IL App (5th) 150274



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           AARON JACKSON, Defendant-Appellant.



District & No.    Fifth District
                  Docket No. 5-15-0274



Filed             September 11, 2018



Decision Under    Appeal from the Circuit Court of St. Clair County, No. 10-CF-425; the
Review            Hon. John Baricevic, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Jacqueline L. Bullard, and Susan M. Wilham, of
Appeal            State Appellate Defender’s Office, of Springfield, for appellant.

                  Brendan F. Kelly, State’s Attorney, of Belleville (Patrick Delfino,
                  David J. Robinson, and Chelsea E. Kasten, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE CHAPMAN delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Barberis and Justice Goldenhersh concurred in the
                  judgment and opinion.
                                              OPINION

¶1        The defendant, Aaron Jackson, appeals his conviction for first degree murder. He argues
     that the evidence was insufficient to prove him guilty beyond a reasonable doubt due to
     credibility problems with two State witnesses and weaknesses in the forensic evidence. The
     defendant also argues that he was prejudiced by the admission of portions of a letter written by
     one of the witnesses to the court and by remarks during closing arguments in which the
     prosecutor overstated the strength of the forensic evidence. He contends that he was denied a
     fair trial by the cumulative effect of these claimed errors. Finally, the defendant argues that the
     court erred by allowing the State to present an argument at a preliminary inquiry into claims of
     ineffective assistance of counsel he raised in a posttrial letter and that the court abused its
     discretion in declining to appoint a new attorney to help him present these claims. We affirm.

¶2                                       BACKGROUND
¶3       During the early morning hours of April 1, 2010, Washington Park Mayor John Thornton
     was shot to death in his vehicle. Witnesses told police that they heard gunshots, saw Mayor
     Thornton’s car crash into a tree in a vacant lot, and then saw the defendant get out of
     Thornton’s vehicle. Witnesses reported seeing the defendant limp from Mayor Thornton’s car
     to a different car and drive away. The mayor was found in the driver’s seat of his car. Both
     airbags had deployed. The defendant was arrested and charged with Thornton’s murder.

¶4                                             The First Trial
¶5       The matter first came for trial in October 2011; however, the first trial ended in a mistrial.
     We need only discuss the testimony of two witnesses from that trial—Nortisha Ball and
     Laqueshia Jackson. Ball’s testimony is relevant to this appeal because the defendant points to
     inconsistencies between her testimony at the two trials in arguing that the evidence was
     insufficient to prove him guilty beyond a reasonable doubt. Jackson’s testimony is relevant
     because the defendant argues that counsel was ineffective for failing to call her as a witness in
     his second trial.
¶6       Ball was in jail awaiting trial on charges of residential burglary and theft when she testified
     in the defendant’s first trial. She testified that she heard two gunshots and then saw a white car
     crash into a tree. She gave inconsistent testimony concerning what she witnessed after that. At
     one point, she said that she saw someone get out of the driver’s side just before the car hit the
     tree, but she was not sure who it was. At another point, she acknowledged telling police that
     she saw the defendant get out of the car, but she did not remember which side of the vehicle he
     exited. At another point, she testified that she could not remember anything that happened on
     the morning of the shooting because she was high.
¶7       Ball remembered giving a statement to police but could not remember what she told them.
     She first stated that when she was interviewed by Illinois State Police Special Agent Joseph
     Bates on the morning of the shooting, she told him the truth. She later testified, however, that
     what she told him “might not have been true because [she] was under the influence.” She
     testified that she told Special Agent Bates that morning that she thought she saw “Chill” get out
     of the car. She explained that “Chill” was the defendant. She also testified that she picked the
     defendant’s picture out of a photo array several days later. However, she claimed that she did


                                                  -2-
       so because Bates asked her if she knew any of the people pictured, and the defendant was the
       only person pictured whom she knew.
¶8         Laqueshia Jackson testified that she was in her car when the crash occurred. She explained
       that she was spending the night at her mother’s house when she received an alert, notifying her
       that the burglar alarm had gone off at her house. When she got there, she was afraid to enter the
       house because the police were not there, so she decided to drive back to her mother’s house. As
       she sat parked in her driveway making this decision, she heard gunshots. She did not recall
       how many shots she heard, but she knew it was more than one. As she drove to her mother’s
       house, she saw a white car hit a tree. She then saw a man she knew as Chill get out of the
       passenger side. Jackson did not know Chill’s real name, but she was able to recognize the
       defendant as Chill.
¶9         Jackson testified that she saw Chill limp from the white car to a white Suburban driven by
       her ex-boyfriend, David Taylor. Once Chill was in Taylor’s vehicle, Taylor drove off. On
       cross-examination, however, Jackson testified that after learning from one of the investigating
       officers that police were looking for a red Impala, she told the officer that she saw Chill drive
       off in a red Impala.
¶ 10       Jackson was asked about one of the investigating officers, Washington Park Detective Kim
       McAfee. McAfee was later indicted on federal charges unrelated to this case, and other officers
       involved in the investigation acknowledged at trial that they no longer considered him
       trustworthy as a result. Jackson testified that McAfee was present at the scene, but she did not
       speak with him. We note that according to Special Agent Bates, she did tell him that she spoke
       with McAfee.
¶ 11       Later during the trial, one of the prosecutors told the court about an anonymous call
       received by the state’s attorney’s office. The caller stated that if Laqueshia Jackson was
       recalled to the stand, she should be asked if a police officer offered her a bribe to testify that he
       was not at the crime scene. The court, prosecutors, defense counsel, and the defendant
       discussed the matter, and all agreed that Jackson should be questioned out of the presence of
       the jury to determine whether the caller was telling the truth. The trial proceeded while the
       state’s attorney’s office attempted to locate Jackson.
¶ 12       Once Jackson was located, she was questioned outside the jury’s presence by the court,
       prosecutors, and defense counsel. She stated that she did not want to testify further in the case
       because she had been receiving threatening phone calls. She explained that the caller knew
       where she lived, where she worked, and what time her children got on the school bus. Jackson
       denied that she was offered a bribe. Initially, she reiterated that she did not talk to Detective
       McAfee about the case. However, she later testified that McAfee was present when she spoke
       to another investigating officer, but she “never said anything directly to McAfee.”
¶ 13       Defense counsel indicated that, although he believed further cross-examination of Jackson
       in front of the jury would be useful for purposes of impeaching her testimony, he was
       concerned about the potential for prejudice if jurors were allowed to see Jackson sobbing on
       the witness stand. After consulting with the defendant, however, counsel decided to
       cross-examine Jackson in front of the jury.
¶ 14       On the stand in front of the jury, Jackson acknowledged that she previously testified that
       she never spoke with Detective McAfee in this case. She could not remember whether she ever
       told other officers that she did talk to him. Counsel then tried to ask Jackson why she testified
       that she never spoke to McAfee, but she did not respond. The court and attorneys for both

                                                     -3-
       parties later stated for the record that the jury was removed from the courtroom after Laqueshia
       Jackson went into what they described as a “stupor.” Jackson suffered a seizure after the jury
       was removed.
¶ 15       The following morning, Deputy Court Clerk Mary Ponder testified out of the presence of
       the jury about a phone call she received from Laqueshia Jackson’s sister, Angela Dodd. Dodd
       informed Ponder that Jackson suffered another seizure that morning. Dodd told Ponder that
       Jackson was admitted to the hospital because her blood pressure was dangerously high and the
       paramedics were concerned that she might suffer a stroke. Ponder further testified, “She also
       told me that she was a witness when [Detective] McAfee told Laqueshia Jackson that if she
       kept her mouth shut, he would pay her off.” The state’s attorney then told the court about a
       phone conversation he had with Jackson the previous day while he was attempting to locate
       her. He stated that Jackson acknowledged to him that McAfee offered her money “if she would
       just keep his name out of it and say that he was not in the area at that time.” However, he noted
       that she also told him that her testimony about what she saw the morning of the shooting was
       accurate.
¶ 16       The defendant moved for a mistrial, and the State did not object. The court granted the
       motion.

¶ 17                                           The Second Trial
¶ 18        The defendant’s second trial took place in April 2012. Nortisha Ball, who was by then
       serving a four-year sentence for burglary, again testified for the State. She testified that she was
       outside “just hanging out” when she witnessed the car crash. She also testified that she was
       “intoxicated, under the influence” at the time. Ball testified that she saw the person who was
       sitting in the passenger seat get out of the car, but she could not see his face. She admitted that
       she told police that she saw Chill get out of the car, but she then said that she did not know if it
       was him. Asked what she told police about Chill, Ball initially said she could not remember.
       She then acknowledged that she told police that he got out of the car, limped to another car, and
       drove away with another individual.
¶ 19        Ball testified that after the crash, she was approached by a police officer she knew,
       Sergeant Wendell Wilson. She stated that they talked, but not about the crash. We note that
       Sergeant Wilson testified that Ball approached him. Ball testified that she spoke to both
       Special Agent Bates and Detective McAfee that morning. The prosecutor asked Ball about the
       photo array. She acknowledged that she was shown photographs and asked if she recognized
       “anyone that got out of that car.” She further acknowledged that she circled the defendant’s
       picture. However, she testified that she did so because Detective McAfee told her to pick the
       defendant. She admitted that she did not inform Special Agent Bates of this. When asked why,
       she said he did not ask.
¶ 20        At this point, the court granted the State’s request to declare Ball a hostile witness over the
       defendant’s objection. After being declared a hostile witness, Ball admitted that she lied to
       Special Agent Bates. She admitted that she saw someone get out of the car and that she told
       Bates it was Chill, but she claimed that she did not actually know who the person was.
¶ 21        On cross-examination, Ball testified that Detective McAfee transported her to the police
       station. She testified that during the ride, McAfee told her that she would be arrested.
       According to Ball, he told her that he already knew from another witness that the defendant


                                                    -4-
       was the person who got out of the mayor’s car. Asked by defense counsel if McAfee told her to
       tell officers that it was the defendant, Ball said, “Yes.”
¶ 22        Defense counsel then asked Ball if she had been “threatened by anybody about this case.”
       Ball stated that she had not been threatened or pressured either by law enforcement officers or
       by anybody “in the street.” She testified, however, that she was scared because her cousin told
       her that her name was in the newspaper, which meant that people knew she was involved with
       the case.
¶ 23        On redirect, Ball was asked why she previously gave testimony under oath that was
       different from the testimony she was giving now. Ball stated that she “didn’t understand what
       was going on” the first time she testified. Asked why she never mentioned McAfee’s threat any
       of the other times she discussed this case, Ball said she was never asked. The prosecutor asked
       her to acknowledge that she was specifically asked by Special Agent Bates whether anyone
       threatened her or promised her anything to get her to make a statement. Ball replied, “I wasn’t
       paying attention.”
¶ 24        Over defense counsel’s objection, the State was allowed to question Ball about a letter she
       sent to the court after the first trial ended. The following exchange occurred:
                    “Q. Did you write the letter that said, ‘To Judge Wharton, from Nortisha, I’m so
                scared.’ Do you remember writing that?
                    A. Yes.
                    Q. And that you asked him to put you in protective custody at the jail because you
                were scared, do you remember that?
                    A. Yes.
                    Q. And did you say in the letter, ‘Please help me. I’m admitting to everything that
                happened. It was Jackson that killed the mayor.’ Did you put that in your letter?
                    A. Yes.”
       Ball acknowledged that McAfee did not tell her to write the letter. Asked if she wrote the letter
       because she believed she was being threatened, Ball replied, “No, I was just in the paper and I
       was scared.” She claimed that she did not write everything in the letter, but she acknowledged
       writing, “I’m being threatened.” When asked if that was “another lie,” she said, “Yes.” Asked
       why she lied in the letter, Ball said that she did not know.
¶ 25        Later during the trial, a recording of Ball’s interview with Special Agent Bates was played
       for the jury. In it, Ball told Bates and another officer that she saw Chill get into a white car. She
       did not know the driver’s name, but she knew that Chill’s real name was Aaron. She told the
       officers that Chill was not limping before he got into the car. She told them that she then heard
       two gunshots followed by a screeching sound. She then saw the car run into a tree. She stated,
       “Chill got out of the car and limped away.” She told the officers that someone walked up to
       Chill and that Chill and the other individual got into another car together and drove away. She
       told them that Chill drove the second car. Ball did not know the other individual; however, she
       described the clothing both men were wearing. Asked how she got to the police station, Ball
       said she was driven there by “Kim.” Asked if she was under the influence of any drugs or
       alcohol, she said, “No.” Ball was asked if she saw the defendant with a gun. She said, “He
       probably had it in his pocket.”
¶ 26        Gilda Lott also testified for the State about the events at issue. Lott was first interviewed by
       police in March 2012, nearly two years after the murder. Prior to that time, she never contacted

                                                     -5-
       police to tell them that she had information about the murder. She was in jail awaiting trial on a
       charge of reckless driving when she first spoke to police about this case, and there were
       criminal charges pending against her when she testified at trial a month later.
¶ 27       Lott testified that she was standing outside, talking to friends, on the morning of the
       shooting, when she saw a car strike a tree. Asked what happened after the car struck the tree,
       Lott first testified, “I just see Chill get out the car and run, and jump in a car with somebody
       else.” She later testified that Chill limped to the other car and that she did not see anyone else in
       the other car. According to Lott, she saw Chill get out of the driver’s side of the car that
       crashed.
¶ 28       On cross-examination, defense counsel attempted to ask Lott about a meeting she had with
       him and his investigator, Mike Boyne. Lott acknowledged that she met with them, but she
       insisted that she could not remember what she told them. She testified that she had memory
       problems because she had recently been hit in the head with a baseball bat. Asked how she
       could remember what happened on the morning of the murder, two years before trial, if she
       was unable to remember a conversation that took place three days earlier, Lott replied,
       “Because when I got hit in my head, before I could remember very well.”
¶ 29       Mike Boyne, defense counsel’s investigator, testified for the defense about the
       conversation he and counsel had with Gilda Lott. Boyne testified that Lott was reluctant to talk
       to them because she was afraid that they would arrest her. However, she told them that she did
       not see anything the morning of the murder. According to Boyne, when Lott was asked why
       she made statements about the murder, she said that she thought it would help her get out of jail
       in her pending criminal case. Boyne further testified that when he asked Lott to give a written
       statement, she told him that she could not do so at that time because she had to take her children
       somewhere, but she said she would be willing to give a statement later. However, she never
       did.
¶ 30       Special Agent Joseph Bates was the lead investigator in the case. He interviewed the
       defendant and Nortisha Ball on the morning of the murder, and he showed Ball a photo array
       six days later. Both of the interviews were video-recorded. Bates testified that he did not know
       who killed Mayor Thornton until Ball told him that she saw the defendant get out of
       Thornton’s car. He stated that from that point on, the defendant was the focus of the
       investigation. He acknowledged that police made no efforts to find out if the mayor had any
       enemies or to obtain call logs from the cell phone that was found in his car.
¶ 31       The defendant’s video-recorded interview with Special Agent Bates was played for the
       jury. In it, the defendant told Bates that in the early morning hours of April 1, 2010, he was
       walking down the street in the vicinity of where Mayor Thornton’s car crashed. He stated that
       he heard gunshots and then his leg started to hurt. The defendant stated that he “got out of
       there” and went to his girlfriend’s apartment. However, he did not remember how he got home.
       In the video, the defendant can be seen limping.
¶ 32       The defendant’s girlfriend, Cynthia Hooker, testified that the defendant borrowed her
       vehicle, a red Impala, on the night of March 31, 2010. After giving him permission to use the
       car, she went to sleep. She testified that the defendant had returned to her apartment by the time
       she awoke shortly before 7 the next morning. He told her that he was out gambling all night
       and was not cheating on her. Hooker testified that she and the defendant heard about the
       murder of John Thornton while watching the news on television. She stated that as they were
       watching the news, police arrived in front of her apartment building, put her red Impala on a

                                                     -6-
       tow truck, and then came to the door. According to Hooker, the defendant seemed just as
       surprised as she was that police officers were there. However, she testified that he told her
       before the officers came to the door that they must have been looking for him.
¶ 33       The State also presented testimony explaining forensic evidence. Forensic scientist Ellen
       Chapman tested swabs taken from both of the defendant’s hands shortly after he was arrested.
       She found particles consistent with gunpowder residue in the swab taken from his left hand but
       not in the swab taken from his right hand. She testified that gunpowder residue can easily be
       transferred from surface to surface.
¶ 34       Trace particles expert Robert Berk examined the defendant’s clothing in November 2011,
       after a mistrial was declared in the defendant’s first trial. Berk found small amounts of particles
       consistent with gunpowder residue on the defendant’s jeans and T-shirt but found none on his
       sweatshirt. Berk explained that the presence of gunpowder residue does not necessarily mean
       that the individual fired a weapon. It could mean that the individual has “handled, fired, or been
       in close proximity when a weapon was discharged.” Berk also tested the defendant’s clothing
       and the swabs from his hands for evidence of particles consistent with the air bags in John
       Thornton’s car; however, he found no evidence of these particles.1
¶ 35       Fingerprint examiner Melissa Gamboe testified that of the 57 fingerprints lifted from
       Thornton’s car, only 26 were suitable for comparison. Of those, one matched the defendant’s
       fingerprint. That print was found on the exterior of the vehicle on the front portion of the rear
       passenger side door. Gamboe testified that there was no way to determine the age of a
       fingerprint. She explained, however, that environmental conditions can cause a print to
       deteriorate. For example, heat might cause the print, which is mostly comprised of moisture, to
       evaporate, and rain might wash it away. She also noted that dust might distort a print.
¶ 36       DNA analyst Jay Winters tested a small bloodstain found on the defendant’s jeans. He was
       only able to obtain a partial DNA profile from the blood. He compared that partial profile to
       DNA profiles of both the defendant and John Thornton. Winters was able to exclude the
       defendant but was not able to exclude Thornton. He testified that although he could not call the
       sample a “match,” he could conclude with a reasonable degree of scientific certainty that the
       blood on the defendant’s jeans “likely” came from Thornton. Winters explained that the partial
       profile found in the bloodstain is found in only 1 in 46,000 unrelated African-American
       individuals, 1 in 73,000 unrelated white individuals, and 1 in 17,000 Hispanic individuals.
¶ 37       The jury returned a verdict of guilty. The court subsequently sentenced the defendant to 35
       years in prison. On September 7, 2012, the court denied the defendant’s posttrial motion after a
       hearing. The defendant filed an appeal that same day.

¶ 38                    Posttrial Claims of Ineffective Assistance of Counsel
¶ 39   On September 12, 2012, the defendant sent the court a letter in which he argued that the
       evidence was insufficient to prove his guilt and alleged that he was not fairly represented by

           1
           We note that the State presented extensive testimony about the types of physical evidence that
       might demonstrate that a passenger was in John Thornton’s vehicle when the air bags deployed. For
       purposes of this appeal, it is sufficient to state that forensic scientists found no such evidence but that
       witnesses explained that this does not necessarily mean that he was not in the car when it crashed. It is
       worth noting, however, that there was evidence that the sample tested from the interior of one of the air
       bags contained a “high concentration” of bromine particles.

                                                       -7-
       counsel. In particular, he asserted that counsel should have called Laqueshia Jackson to testify
       in his second trial. He also alleged that Nortisha Ball falsely claimed that she was threatened by
       members of the defendant’s family and that Detective McAfee planted physical evidence
       against him.
¶ 40       This court subsequently dismissed the defendant’s then-pending appeal, finding it to be
       premature. We remanded the cause to the trial court with directions to conduct a preliminary
       inquiry into the defendant’s claims of ineffective assistance of counsel as required under
       People v. Krankel, 102 Ill. 2d 181 (1984), and its progeny.
¶ 41       The court held a preliminary Krankel inquiry on May 28, 2015. By that time, Judge
       Wharton, who presided over the defendant’s trial, had retired. The matter was therefore
       assigned to Judge Baricevic. The court asked the defendant to elaborate on his claims of
       ineffective assistance of counsel and allowed defense counsel to respond to each of the
       defendant’s claims.
¶ 42       The defendant first addressed counsel’s decision not to call Laqueshia Jackson as a witness
       in his second trial. He told the court that Jackson recanted her earlier statement and said that
       she saw Detective McAfee at the scene of the crime. The defendant told the court that he asked
       counsel multiple times to call her as a witness, but he did not do so. Counsel explained,
       however, that he and the defendant made a joint decision not to call Laqueshia Jackson as a
       witness. Even though she did give counsel a statement recanting her previous testimony, she
       later contacted prosecutors and indicated “an eagerness and willingness to testify on behalf of
       the State.” Counsel explained that he and the defendant agreed that it would be best not to call
       her due to uncertainty over what she might say on the stand. The defendant denied that these
       discussions ever took place.
¶ 43       The defendant next told the court that counsel was ineffective for failing to call Laqueshia
       Jackson’s sister, Angela Dodd, in his second trial. The defendant claimed that he asked counsel
       to call Dodd as a witness because she had informed counsel that she heard McAfee offer her
       sister a bribe, but counsel did not do so. Counsel told the court that his only recollection of
       Dodd was speaking with her when he was trying to locate Jackson after she suffered a seizure
       during the first trial.
¶ 44       The defendant next complained that counsel failed to introduce evidence to show that DNA
       testing of the bloodstain on his jeans was unreliable because it was based on a partial DNA
       profile. Counsel explained that he made a strategic decision to argue that the evidence did not
       prove the defendant was ever inside Thornton’s vehicle because the tiny bloodstain could have
       been picked up from blood that was found on the exterior of the car rather than “getting into a
       fight about whether it’s his or not.”
¶ 45       The defendant next addressed the closing arguments he challenges in this appeal—the
       prosecutor’s reference to a “fresh print” matching the defendant’s fingerprint and his
       arguments that the DNA profile in the bloodstain on the defendant’s jeans “matched”
       Thornton’s DNA and the blood was Thornton’s blood. Counsel told the court, “If I thought
       anything was improper, I would have objected.”
¶ 46       Finally, the defendant complained of counsel’s failure to call two alibi witnesses. He told
       the court that he gave defense counsel both names, but counsel did not call the witnesses.
       According to counsel, he was unable to locate one of the witnesses, and he decided not to call
       the second witness because he learned that the witness was drunk at the time of the murder and
       unable to recall any information that could have been helpful to the defendant at trial.

                                                   -8-
¶ 47       After the defendant presented his claims, the court asked the prosecutor if he wished to
       comment. The prosecutor reminded the court that most of the defendant’s claims related to the
       sufficiency of the evidence. He then noted that the only claim of ineffective assistance raised in
       the defendant’s letter to Judge Wharton was his claim that counsel should have called
       Laqueshia Jackson in the second trial. He noted that defense counsel had already testified “that
       he made a trial strategy decision.” The prosecutor then told the court, “I think if the Court
       reviews the transcripts of both trials, *** the Court will find that Mr. Keefe was a tenacious
       opponent, to say the least.” He concluded by asking the court to find that there was no need to
       appoint another attorney to present the defendant’s claims of ineffective assistance. He told the
       court, “I think Mr. Keefe’s testimony as well as that of the defendant indicates this was trial
       strategy on the two main points of ineffectiveness that he raised and the rest are evidentiary
       issues.” The court took the matter under advisement so that Judge Baricevic could review the
       record.
¶ 48       On June 1, 2015, the court entered a detailed written order addressing the defendant’s
       claims of ineffective assistance of counsel. The court first stated that it reviewed the record,
       including the transcripts from both trials. The court then noted that most of the defendant’s
       arguments concerned the weight of the evidence or the credibility of witnesses. The court
       found that counsel addressed each of these issues at trial, explaining that counsel pointed out
       the weaknesses in the State’s case in both his opening statement and his closing argument, and
       he “aggressively cross-examined” the State’s witnesses on the issues raised by the defendant.
       The court then considered the defendant’s claims concerning uncalled witnesses. The court
       noted that counsel looked for the witnesses the defendant wanted him to call but those
       witnesses “could not be found or [were] intoxicated when found.” Significantly, the court
       noted that the defendant made no allegation that any witnesses would have provided testimony
       that would have changed the outcome of the trial. The court therefore denied the defendant’s
       motion without appointing counsel or holding a more formal hearing. This appeal followed.

¶ 49                                              ANALYSIS
¶ 50                                      Sufficiency of the Evidence
¶ 51        The defendant first argues that the evidence was insufficient to prove him guilty beyond a
       reasonable doubt. We disagree.
¶ 52        When reviewing sufficiency-of-the-evidence claims, we view the evidence in the light
       most favorable to the prosecution and determine whether any rational trier of fact could find all
       of the elements of the crime beyond a reasonable doubt. People v. Wheeler, 226 Ill. 2d 92, 114
       (2007). It is the role of the jury, not the appeals court, to assess the credibility of witnesses and
       resolve conflicts in the evidence. People v. Lamon, 346 Ill. App. 3d 1082, 1089 (2004). We
       will reverse a defendant’s conviction only if “the evidence is so unreasonable, improbable, or
       unsatisfactory” that it raises a reasonable doubt concerning the defendant’s guilt. Wheeler, 226
Ill. 2d at 115.
¶ 53        The defendant argues that the evidence was insufficient to support his conviction for two
       reasons. First, he argues that both of the eyewitnesses, Nortisha Ball and Gilda Lott, gave
       accounts that were not credible enough to be believed. We note that the accounts at issue are
       Ball’s statement to police and Lott’s trial testimony. The defendant points out that both
       witnesses gave conflicting statements, Ball acknowledged being under the influence of drugs
       at the time of the murder, and Lott admitted to having memory problems. He also points to

                                                     -9-
       discrepancies in their stories. In particular, he notes that Ball said the defendant exited the
       passenger side of Thornton’s car, while Lott testified that he exited the driver side. He also
       notes that Lott claimed that she was with a group of people that included Ball when she
       witnessed the crash, while Ball told police she was alone at the time and she testified that she
       did not know Lott. The defendant also points to inconsistent statements as to where the
       witnesses were standing when they observed the car crash. He contends that because of these
       discrepancies and the credibility issues with both witnesses, no reasonable trier of fact could
       have believed their stories. We are not persuaded.
¶ 54       We reiterate that it is the function of the jury, as trier of fact, to resolve conflicts in the
       evidence and to assess the credibility of witnesses. Lamon, 346 Ill. App. 3d at 1089. It is true
       that the defendant could not have exited both sides of Thornton’s vehicle, as he points out. It is
       also highly unlikely that he would have exited the driver’s side, as Lott testified, because
       Thornton’s body was found in the driver’s seat, slumped over the steering wheel. However,
       jurors were not required to disregard Lott’s story in its entirety because she did not remember
       which side of the car the defendant exited, nor were they required to disregard the witnesses’
       accounts due to other minor inconsistencies. See People v. Wesley, 382 Ill. App. 3d 588, 592
       (2008). It is also worth noting that jurors had the opportunity to see the video recording of the
       statement Ball gave to police on the morning of the murder. That statement was given four
       hours after the murder. In it, Ball was not evasive, as both she and Lott were on the stand.
       Jurors could reasonably have found her initial statement to be credible.
¶ 55       Moreover, Ball’s statement to police and Lott’s testimony were not the only evidence
       linking the defendant to the murder. As discussed earlier, he admitted to police that he was at
       the scene, and his girlfriend testified that he was out that night driving her red Impala—the
       same type of car Ball saw the defendant use to leave the scene.
¶ 56       There was also physical evidence against the defendant, which brings us to his second
       argument concerning the sufficiency of the evidence. The defendant argues that the physical
       evidence “was weak and did not place him inside the car.” We disagree.
¶ 57       In support of this argument, the defendant points out that the only fingerprint that matched
       the defendant’s was found on the exterior of the vehicle and that the DNA analyst, Jay Winters,
       could not definitively say that the blood on the defendant’s jeans came from the mayor. He
       acknowledges that gunpowder residue was found on his left hand and on his clothing, but he
       emphasizes the testimony of two of the State’s experts, who explained that gunpowder residue
       does not necessarily indicate that an individual fired a weapon. He points out that there was no
       ballistic evidence linking the defendant to a specific weapon used in the murder. He also
       emphasizes that there were no fibers consistent with his clothing found in Thornton’s vehicle,
       there were no hairs matching the defendant’s hair found in the vehicle, and there were no
       particles consistent with Thornton’s air bags found on his clothing.
¶ 58       The State acknowledged at trial, and acknowledges in this appeal, that no single piece of
       evidence, standing alone, was strong enough to support his conviction. However, when
       evaluating the sufficiency of the evidence, the question is not whether each individual piece of
       evidence is strong enough to support the conviction, but whether any reasonable jury, viewing
       all of the evidence in the light most favorable to the State, could have found the defendant
       guilty. People v. Collins, 106 Ill. 2d 237, 261 (1985) (citing Jackson v. Virginia, 443 U.S. 307,
       319 (1979)). We believe that the evidence, taken together, provided ample support for the
       defendant’s conviction. The DNA sample taken from the bloodstain on the defendant’s jeans

                                                   - 10 -
       provides strong evidence connecting the defendant to the crime. Although the sample yielded a
       partial profile which could not be called a “match,” Winters was able to determine that the
       partial profile occurred in only 1 in 46,000 unrelated African-Americans, thereby making it
       likely, in his professional opinion, that the blood was John Thornton’s. This evidence,
       combined with all the other evidence we have discussed, was sufficient to allow a reasonable
       jury to conclude that the defendant shot John Thornton.

¶ 59                                        Nortisha Ball’s Letter
¶ 60       The defendant next challenges the use of Nortisha Ball’s letter to Judge Wharton to
       impeach her credibility. Before addressing his argument, additional background is warranted.
¶ 61       Ball sent a four-page handwritten letter to the court just days after a mistrial was declared
       in the first trial. She asked Judge Wharton to place her in protective custody because she had
       been threatened by members of the defendant’s family. She wrote, “I talked to my sister. She
       said Jackson[’s] cousin came by with a gun and told her when I get out he was gone [sic] kill
       whoever’s in the house.” The defendant filed a motion in limine to exclude evidence of any
       allegations of threats made to witnesses. The court granted the motion but indicated that if
       defense counsel questioned witnesses on their reasons for changing their testimony, this would
       open the door for the State to inquire about the alleged threats. As discussed earlier, defense
       counsel did ask Ball whether anyone had threatened her. The State was then allowed to ask her
       about the contents of the letter. Ball admitted writing in the letter that, contrary to her earlier
       testimony, she was being threatened. However, she was not questioned about her sister’s
       statement, the defendant’s cousin’s statement, or her allegation that the threats came from
       members of the defendant’s family. In addition, the court ruled that the letter itself would not
       be sent to the jury.
¶ 62       The defendant argues that use of the letter was improper for two reasons. First, he argues
       that the letter contained inadmissible hearsay. This argument is unavailing. Although the letter
       did contain hearsay statements attributable to Ball’s sister and the defendant’s cousin, these
       statements were not presented to the jury.
¶ 63       Second, the defendant argues that the court allowed the State to use the letter to impeach
       Ball on a collateral matter. He points out that the letter was used to impeach her testimony that
       she had not been threatened by anyone in connection with the trial. He further argues that the
       error was highly prejudicial and requires reversal because Ball’s credibility as a witness was
       crucial to the State’s case. We reject this contention.
¶ 64       Prior inconsistent statements are generally admissible because they “are a vital tool to
       challenge witness credibility.” People v. White, 2011 IL App (1st) 092852, ¶ 52. However, a
       witness may not be impeached on a collateral matter. Collins, 106 Ill. 2d at 269. A matter is
       collateral if it could not be introduced for any purpose other than to contradict the witness. Id.
       The testimony at issue was elicited during redirect examination. One of the purposes of
       redirect is to allow attorneys to ask witnesses “questions designed to remove unfavorable
       inferences or impressions raised by the cross-examination.” People v. Chambers, 179 Ill. App.
3d 565, 577 (1989). However, the scope of redirect is limited to matters that were raised during
       cross-examination. Id.
¶ 65       The latitude allowed during cross-examination and redirect is a matter within the discretion
       of the trial court. Collins, 106 Ill. 2d at 269. The determination of whether a matter is
       “collateral” for purposes of proper impeachment is also a decision left to the discretion of the

                                                   - 11 -
       trial court. Id. at 269-70. We will not reverse the court’s decision “unless there has been a clear
       abuse of discretion resulting in manifest prejudice to the defendant.” Id. at 269.
¶ 66        We note that Ball’s letter contradicted two aspects of her testimony—her claim that she did
       not really know who she saw getting out of John Thornton’s car and her testimony denying that
       she had been threatened. Her testimony that she did not know who she saw leaving the car is
       clearly not a collateral matter. That testimony goes straight to the heart of the State’s case. As
       the State points out, prior inconsistent statements on noncollateral matters are admissible even
       if they are consistent with other prior inconsistent statements, such as Ball’s statement to
       police. See White, 2011 IL App (1st) 092852, ¶ 53.
¶ 67        The defendant argues, however, that Ball’s testimony that she was not threatened was a
       collateral matter. We disagree. It is true, as the defendant contends, that whether Ball received
       threats is not a question related to any of the elements of the crime. Nevertheless, it was
       relevant to help explain why her testimony was inconsistent with her statement to police, and it
       allowed the State to counter the “unfavorable inference” created by her cross-examination
       testimony that she had not been threatened. See Chambers, 179 Ill. App. 3d at 577.
¶ 68        Finally, we find that the potential prejudicial effect of the letter was minimized because the
       letter was not sent to the jury, Ball was not questioned about the source of the threats, and
       although the prosecutor did refer to the letter during closing argument, he did not mention the
       threats. We find no clear abuse of discretion in the court’s decision to impeach Ball with
       portions of the letter.

¶ 69                                        Closing Arguments
¶ 70        The defendant next argues that he was denied a fair trial by improper and prejudicial
       remarks during the State’s closing argument. He argues that the prosecutor improperly referred
       to the fingerprint found on the vehicle as a “fresh print,” even though there was no evidence as
       to the age of the print. He also complains that the prosecutor told jurors that the DNA profile
       from the bloodstain on the defendant’s jeans “matched” John Thornton’s DNA and that he told
       them multiple times that John Thornton’s blood was on the defendant’s jeans. The defendant
       argues that these comments misstated the evidence because Jay Winters testified that the
       sample could not be called a match and that the blood was “likely” that of Mayor Thornton. He
       acknowledges that counsel did not object to any of these comments, but he urges us to consider
       them under the plain error doctrine. We are not persuaded.
¶ 71        Prosecutors are afforded considerable latitude in closing arguments. People v. Smith, 141
Ill. 2d 40, 60 (1990). A prosecutor may argue facts in evidence and may draw any reasonable
       inferences from that evidence. However, a prosecutor may not misstate the evidence and may
       not argue assumptions that are not based on the evidence. People v. Rivera, 277 Ill. App. 3d
811, 821 (1996). In deciding whether challenged remarks are improper, we must consider the
       remarks in the context of the closing argument as a whole. Wheeler, 226 Ill. 2d at 122.
       Improper remarks do not always require reversal. They require reversal only if the remarks
       “result in substantial prejudice to the defendant.” Smith, 141 Ill. 2d at 60. In other words,
       reversal is warranted only in cases where it is impossible to know whether or not the improper
       comments contributed to the defendant’s conviction. People v. Linscott, 142 Ill. 2d 22, 28
       (1991).
¶ 72        We first consider the prosecutor’s comments about the DNA evidence. The prosecutor first
       reminded jurors that according to Winters, the bloodstain found on the defendant’s jeans could

                                                   - 12 -
       not be his own blood. He then stated, “You heard Jay Winters say it’s likely the victim’s blood,
       and he said the profile only occurs in one in 46,000 blacks.” He reminded jurors that the
       population of Washington Park is approximately 4200, a fact to which the parties stipulated.
       He then argued, “So think about it. Take ten villages the size of Washington Park and put them
       side by side, and that profile that matched John Thornton’s is going to come up one time.” He
       acknowledged that Winters said that he could not say definitively that the blood was John
       Thornton’s blood. He argued, however, that based on the statistical likelihood, jurors could
       conclude that the blood was Thornton’s. The prosecutor argued, “So we know that that blood
       again is John Thornton’s.” He went on to discuss other evidence but then came back to the
       bloodstain, telling jurors, “And we have the mayor’s blood, and I submit to you, using your
       common sense, one in 48,000, it’s the mayor’s.”2
¶ 73       The defendant argues that the prosecutor misstated Winters’ testimony about the DNA
       evidence in two respects. First, he argues that the statements that the blood was Mayor
       Thornton’s were not based on the evidence because Winters only testified that it was “likely”
       Thornton’s blood. We disagree. The prosecutor acknowledged that Winters testified that it was
       impossible to definitively determine that the blood came from Mayor Thornton. He then gave
       jurors a reason to conclude that it was in fact Mayor Thornton’s blood. This argument was
       based on the evidence presented, and the conclusion that the blood was John Thornton’s was a
       reasonable inference to be drawn from the evidence.
¶ 74       The defendant also challenges the prosecutor’s statement that the DNA profile “matched”
       John Thornton’s. A more detailed discussion of Jay Winters’ testimony is helpful to our
       resolution of this argument.
¶ 75       As discussed earlier, Winters testified that the sample could not be called a “match.” He
       also testified that it is never possible to determine with absolute certainty that DNA found in a
       sample comes from a specific individual. He testified, however, that some samples can be
       characterized as “matches.” Winters was asked to explain the difference. He explained that a
       sample can be deemed to be a “match” when “all the alleles detected in an item of evidence
       match the profile from the individual I’m comparing it to.” By contrast, he explained that in “a
       situation that the profile is incomplete at some loci,” he can conclude only that an individual
       cannot be excluded and he cannot “use the term ‘match.’ ” Winters further explained that when
       an individual cannot be excluded, he can then enter the DNA profile from the sample into a
       computer database that determines how common that profile is in the general population.
¶ 76       We agree with the defendant that the prosecutor’s use of the term “matched” misstated
       Winters’ testimony.3 However, we do not believe this comment was prejudicial enough to
       warrant reversal. It was an isolated comment in the middle of a detailed argument in which the
       prosecutor accurately explained to jurors what Winters’ analysis of the DNA sample could and
       could not tell them about the blood. Reading the State’s argument in its entirety, the prosecutor

           2
             We note that this is a misstatement of Winters’ testimony that one in 46,000 African-Americans
       would have the same partial profile. However, the defendant does not challenge this statement. As
       mentioned, the prosecutor used the accurate figure of 46,000 earlier in his argument.
           3
             We note that it would not be inaccurate to say that the genetic variations, or alleles, found in the
       partial profile matched those in John Thornton’s known profile, even though it was impossible to
       determine whether the alleles in the missing parts of the profile would also match Thornton’s.
       However, use of the term “match” is misleading.

                                                      - 13 -
       acknowledged that the blood could not be deemed a “match” but gave jurors rational reasons to
       find that the blood was John Thornton’s.
¶ 77       We next consider the prosecutor’s remarks about the fingerprint. During the State’s initial
       closing argument, he pointed out that the defendant’s fingerprint was found on John
       Thornton’s car. He did not initially refer to the print as a “fresh print.” During the defendant’s
       closing argument, counsel argued that the prosecution “tried to get [Gamboe] to commit that it
       had to be a recent print *** but she wouldn’t do it.” He reminded jurors that Gamboe testified
       that it was impossible to determine the age of a fingerprint. He also reminded jurors that there
       were numerous prints lifted from the vehicle that were suitable for comparison, including two
       found in the interior. He emphasized that neither of the prints lifted from the interior of the
       vehicle matched the defendant’s print and that none of the prints were compared to John
       Thornton’s prints or entered into a database to determine whose prints they were. During
       rebuttal argument, the prosecutor did not directly address defense counsel’s argument
       concerning the age of the print. He emphasized that the print was found on the passenger side
       of the car, the side the defendant exited. He then addressed the defendant’s argument that
       numerous other prints were found on the car that did not match the defendant’s. He stated,
       “You heard from Melissa Gamboe, a fresh print—or [crime scene investigator] Abby Keller,
       I’m sure there’s lots of prints.”
¶ 78       We agree with the defendant that this remark misstated the evidence. The State argues that
       the prosecutor could properly infer from Gamboe’s testimony that the print was a fresh print.
       This is because she testified that weather conditions such as heat or rain can cause a print to
       deteriorate. Although we agree that this is a reasonable inference, the prosecutor told jurors
       that they heard from Gamboe that it was a fresh print. That is not accurate. However, we do not
       believe this isolated remark played any role in the jury’s verdict. The prosecutor made several
       references to the fingerprint and only referred to it once as a “fresh print.” The emphasis of his
       argument was on the location of the print, not its age. We do not believe either of the two
       comments we have found to be inaccurate would have been prejudicial enough to warrant
       reversal even if counsel had objected, and they certainly did not rise to the level of plain error.

¶ 79                                         Cumulative Error
¶ 80       The defendant next argues that the cumulative effect of these asserted errors deprived him
       of a fair trial. We have already found that the court properly permitted the State to question
       Nortisha Ball about her letter to Judge Wharton, that some of the prosecutor’s challenged
       remarks were proper, and that the improper remarks were not prejudicial enough to warrant
       reversal. We therefore reject the defendant’s claim that cumulative error denied him a fair trial.

¶ 81                               Krankel Inquiry and Harmless Error
¶ 82       The defendant raises two issues concerning the court’s inquiry into the claims of
       ineffective assistance of counsel he raised in his letter to Judge Wharton. First, he contends that
       the court erred in allowing the State to participate in the preliminary inquiry. Second, he
       contends that the court erred in declining to appoint counsel to help the defendant present those
       claims because he showed that counsel may have neglected his case. We reject both
       contentions.
¶ 83       When a defendant raises a pro se claim of ineffective assistance of counsel, the court “must
       inquire adequately into the claim and, under certain circumstances, must appoint new counsel

                                                   - 14 -
       to argue the claim.” People v. Skillom, 2017 IL App (2d) 150681, ¶ 25 (citing Krankel, 102 Ill.
2d at 187-89). However, the court is not always required to appoint new counsel or hold a full
       evidentiary hearing on a defendant’s claims. People v. Moore, 207 Ill. 2d 68, 77 (2003); People
       v. Crutchfield, 2015 IL App (5th) 120371, ¶ 24. The court should first conduct a preliminary
       inquiry into the factual basis of the defendant’s claims. Moore, 207 Ill. 2d at 77-78;
       Crutchfield, 2015 IL App (5th) 120371, ¶ 24. If, after conducting this inquiry, the court
       determines that the defendant’s claims lack merit or relate solely to matters of trial strategy, the
       court may deny the defendant’s pro se motion without appointing new counsel or holding
       further proceedings. If, however, the court finds that the defendant has shown possible neglect
       of his case by counsel, the court should appoint a new attorney to represent the defendant at a
       hearing on those claims. Moore, 207 Ill. 2d at 78; Crutchfield, 2015 IL App (5th) 120371, ¶ 25.
¶ 84        The procedure to be followed at a preliminary Krankel inquiry “is somewhat flexible.”
       People v. Fields, 2013 IL App (2d) 120945, ¶ 40. It is appropriate for the court to consider its
       own knowledge of counsel’s performance during the trial. It is also appropriate—and in most
       cases necessary—for the court to discuss the allegations with the defendant and to ask
       questions of trial counsel. Id. ¶ 39. However, the State should not be “an active participant
       during the preliminary inquiry.” Id. ¶ 40. Ordinarily, “virtually no opportunity for State
       participation is offered during” this stage. Id. Our supreme court has held that “it is critical that
       the State’s participation at that proceeding, if any, be de minimis.” People v. Jolly, 2014 IL
117142, ¶ 38.
¶ 85        The State’s participation in preliminary Krankel proceedings is limited by the nature of
       those proceedings. As our supreme court explained in Jolly, the purpose of the preliminary
       inquiry is to enable the court to create “an objective record for review” of the defendant’s
       claims “and thus potentially limit issues on appeal.” Id. ¶¶ 38-39. The goal of creating an
       objective record for review is thwarted if the State is permitted “to bias the record against a
       pro se defendant” by subjecting the evidence or information gleaned at the preliminary inquiry
       to “one-sided adversarial testing.” Id. ¶ 39. In addition, State participation in a preliminary
       inquiry creates a risk that the inquiry “will be turned into an adversarial proceeding, with both
       the State and trial counsel opposing the defendant,” which is problematic because it forces a
       defendant to act pro se in an adversarial proceeding even if he has not waived the right to
       counsel. Fields, 2013 IL App (2d) 120945, ¶¶ 40-41.
¶ 86        We will not overturn the court’s determination that a defendant’s claims do not require the
       appointment of new counsel unless that determination is manifestly erroneous. Crutchfield,
       2015 IL App (5th) 120371, ¶ 20. However, we review de novo questions concerning the
       manner in which the inquiry was conducted. Skillom, 2017 IL App (2d) 150681, ¶ 25.
¶ 87        The defendant argues that the State’s participation at the preliminary inquiry in this case
       was adversarial and “more than de minimis.” This is so, he contends, because the State was
       permitted to make direct arguments against his claims of ineffective assistance of counsel. The
       State argues that its participation was de minimis at most. The State notes that prior to the end
       of the hearing, when the court asked if the prosecutor had any comments, the State “sat quietly
       at its counsel table and listened.” The State surmises that the court only asked the prosecutor to
       comment because the judge hearing the inquiry was new to the case and “was trying to gain an
       on-the-record framing and context before reviewing the record.”
¶ 88        We are not convinced by the State’s characterization of its participation. Contrary to the
       State’s assertion, the prosecutor did more than frame the issue and provide context; he

                                                    - 15 -
       presented an argument in opposition to the defendant’s claim of ineffective assistance of
       counsel. For the reasons that follow, we cannot find that this argument amounted to de minimis
       participation, but we find the error to be harmless under the facts and circumstances of this
       case.
¶ 89       Although the State’s participation in this matter was fairly minimal in comparison to some
       of the cases we will discuss, this does not necessarily make its participation de minimis. We
       find the First District’s decision in People v. Flemming, 2015 IL App (1st) 111925-B,
       instructive. There, the defendant made an oral motion for new trial based on allegations of
       ineffective assistance of counsel. Id. ¶ 45. The trial court asked the defendant to elaborate on
       his claims and then asked the prosecutor to question defense counsel. Id. ¶¶ 45-46. The
       prosecutor asked counsel a total of seven questions. Id. ¶ 46. The trial court denied the
       defendant’s motion, and the defendant appealed. Id. ¶ 47.
¶ 90       On appeal, the First District initially found the State’s participation to be de minimis. Id.
       ¶ 88. However, the court reversed this decision after being directed by the supreme court to
       reconsider its ruling in light of Jolly. Id. ¶ 89. The court acknowledged that “the State’s
       participation was minimal.” Id. ¶ 90. However, the court also noted that the State’s questions
       to defense counsel elicited testimony that refuted the defendant’s claims. Id. Because this type
       of adversarial advocacy was “ ‘contrary to the intent of a preliminary Krankel inquiry,’ ” the
       court concluded that it was more than de minimis participation. Id. (quoting Jolly, 2014 IL
117142, ¶ 40).
¶ 91       Here, too, the State’s participation included adversarial advocacy. As noted, the State
       argued that the defendant’s claims should be denied without further proceedings and the
       appointment of a new attorney. That argument went on, uninterrupted, for nearly two pages in
       the transcript. See People v. Gore, 2018 IL App (3d) 150627, ¶ 38 (rejecting the State’s
       argument that its participation was de minimis where the prosecutor “spent nearly two
       uninterrupted pages of record arguing vociferously against [the] defendant’s claims”). The fact
       that this argument took place at the end of a hearing during which the State previously “sat
       quietly at its counsel table and listened” does not transform the State’s argument into
       de minimis participation. See People v. Robinson, 2015 IL App (1st) 130837, ¶ 80 (rejecting
       the State’s argument that its participation was de minimis where the prosecutor presented
       arguments at the end of the preliminary inquiry rather than addressing each of the defendant’s
       claims as he made them).
¶ 92       We also note that the State’s participation in this matter was markedly different than the
       type of participation that courts have found to be de minimis. In Fields, the Second District
       suggested that de minimis participation might occur in “a situation where the State may be
       asked to offer concrete and easily verifiable facts at the hearing.” (Emphasis in original.)
       Fields, 2013 IL App (2d) 120945, ¶ 40. In People v. Peters, 2018 IL App (2d) 150650, ¶ 26,
       the trial judge and the prosecutor discussed a pending pro se motion alleging ineffective
       assistance of counsel one week before the court held a Krankel inquiry. The prosecutor told the
       judge that he could make his own independent assessment of defense counsel’s performance,
       but he noted that the motion included matters related to trial strategy, and he stated, “ ‘I believe
       that he did receive adequate representation.’ ” Id. The trial court conducted a hearing the
       following week without input from the State. Id. ¶ 27. On appeal, the Second District found
       that these comments “rose only to the level of de minimis.” Id. ¶ 31. Here, the State’s
       participation consisted of more than the few passing comments involved in Peters and was not

                                                    - 16 -
       limited to providing concrete verifiable facts as contemplated by the Fields court. We cannot
       find the State’s participation in this matter to be de minimis. The next question is whether
       reversal is required.
¶ 93       Our supreme court considered this very question in Jolly. During the Krankel inquiry in
       that case, the trial court allowed the defendant to explain each of his claims of ineffective
       assistance of counsel but “repeatedly stopped [the] defendant from making any argument on
       his claims.” Jolly, 2014 IL 117142, ¶ 18. The court explained to the defendant that the purpose
       of the hearing was to ascertain what his claims were, not to argue the merits of those claims. Id.
       The court then allowed the State to question defense counsel as a witness but did not allow the
       defendant to cross-examine him. Id. ¶ 19. The court finally permitted both parties to present
       arguments on whether a full evidentiary hearing was necessary. Id. ¶ 21.
¶ 94       Before ruling, the court told the parties that it would consider the court file, its own
       observations of defense counsel’s performance during the trial, and the statements of both the
       defendant and his attorney at the preliminary Krankel hearing. Id. ¶ 22. As noted, the
       statements of defense counsel were elicited through questioning by the State. Id. ¶ 20. The
       court also indicated that it would consider the judge’s personal knowledge of defense counsel’s
       work over the years as a criminal defense attorney in previous unrelated cases. Id. ¶ 22. The
       court denied the defendant’s pro se motion, and the defendant appealed. Id.
¶ 95       Obviously, what occurred in Jolly was far more egregious than what occurred in this case.
       Indeed, the State conceded on appeal in Jolly that the trial court erred. Id. ¶ 27. The State
       argued, however, that the errors were harmless because the inquiry created an adequate record
       for appellate review and because the defendant’s underlying claims of ineffective assistance
       lacked merit. Id. The Fourth District agreed, finding that the court “thoroughly examined the
       factual matters and questioned both [the] defendant and his trial counsel in a fair and impartial
       manner” and that two of the defendant’s underlying claims lacked merit. Id. ¶ 37.
¶ 96       The supreme court reversed that decision, holding that in light of “the rationale of Krankel
       and its progeny,” it could not “conclude that the circuit court’s error in [that] case was harmless
       beyond a reasonable doubt.” Id. ¶ 40. As stated previously, the primary purpose of a
       preliminary inquiry is to create “an objective record for review” of the defendant’s claims. Id.
       ¶ 39. The supreme court explained, however, that the State’s active participation in the inquiry
       in that case allowed it “to bias the record against a pro se defendant.” Id. The court went on to
       explain that the record produced at a hearing “with one-sided adversarial testing cannot reveal,
       in an objective and neutral fashion, whether the circuit court properly decided that a defendant
       is not entitled to new counsel.” Id. The court therefore concluded that the appropriate remedy
       in that case would be to remand the matter for a proper preliminary Krankel inquiry in front of
       a different judge. Id. ¶ 46.
¶ 97       The Jolly court did not specifically hold that allowing the State to participate in more than
       a de minimis role could never amount to harmless error. See Skillom, 2017 IL App (2d)
150681, ¶ 28. Two courts have considered this question after Jolly and reached different
       results. See Gore, 2018 IL App (3d) 150627, ¶ 39; Skillom, 2017 IL App (2d) 150681, ¶ 28.
¶ 98       In Skillom, the trial court did not ask the defendant about his claims at the Krankel inquiry.
       Instead, the court asked defense counsel to call the defendant as a witness and question him.
       The court then allowed the State to cross-examine the defendant and directed both parties to
       present arguments. Skillom, 2017 IL App (2d) 150681, ¶ 27. On appeal, the Second District
       found that there was “no question that the trial court erred” in conducting the preliminary

                                                   - 17 -
        inquiry in this manner. Id. The State, however, argued that the error was harmless. Id. ¶ 28.
        Before considering whether the error was harmless, the court had to decide whether harmless
        error analysis was appropriate after Jolly. In addressing that question, the court first noted that
        the Jolly court did not explicitly hold that errors in how preliminary Krankel inquiries are
        conducted can never constitute harmless error. Id. The court then noted that the Jolly court
        “specifically declined to hold that the error in that case constituted structural error.” Id. (citing
        Jolly, 2014 IL 117142, ¶ 45). The Skillom court explained that errors that are not structural
        may be found to be harmless. Id. (citing Neder v. United States, 527 U.S. 1, 7-8 (1999)). The
        court then found that the error in the case before it was harmless beyond a reasonable doubt
        because the objective record rebutted the defendant’s claims of ineffective assistance of
        counsel. Id. ¶ 30.
¶ 99        In Gore, the Third District reached the opposite conclusion. There, the defendant raised
        several claims of ineffective assistance of counsel, including failure to subject the State’s case
        to adequate adversarial testing, failure to provide the defendant with discovery materials, and
        the fact that counsel was apparently sick during the trial and may not have been fully alert. See
        Gore, 2018 IL App (3d) 150627, ¶¶ 12-15. At the preliminary Krankel hearing on these claims,
        the State participated in a “long discussion” about the defendant’s allegations. Id. ¶ 13. After
        discussing all of the defendant’s claims, the court asked the State for its input. The State
        responded with an argument “which spans nearly two uninterrupted pages of the report of
        proceedings.” Id. ¶ 14. In denying the defendant’s motion, the court referenced specific points
        made in the prosecutor’s argument. Id. ¶¶ 15, 38.
¶ 100       On appeal, the Third District first rejected the State’s contention that its participation in the
        inquiry was de minimis. Id. ¶ 38. The court then addressed the State’s contention that any error
        was harmless because the trial court “ultimately relied upon its own observations in denying
        [the] defendant’s claims.” Id. ¶ 39. Rather than consider whether the error was harmless on the
        record before it, the Gore court found that the State’s argument was “foreclosed by the
        decision in Jolly, in which our supreme court rejected the notion that a Krankel inquiry
        conducted in adversarial fashion could be considered harmless error.” Id.
¶ 101       We find the Skillom court’s careful analysis of the question to be persuasive. We will
        therefore consider whether the error in this case was harmless.
¶ 102       In this case, the State participated in the inquiry by presenting an argument, but it did not
        question the defendant or defense counsel. The defendant’s claims of ineffective assistance of
        counsel can be reviewed by looking at the record of the two trials and the statements of defense
        counsel during the Krankel inquiry, which, as noted, were not elicited by the State. As such,
        there is an objective record for us to review to determine whether the court correctly declined
        to appoint a new attorney and hold further hearings. As we have explained, this was the chief
        concern of the supreme court in Jolly.
¶ 103       This is not to minimize the fact that the State was permitted to argue against the
        defendant’s position in a hearing where he appeared pro se without having waived the right to
        counsel. We find the error to be harmless under the circumstances of this case for two reasons.
        First, as just discussed, there is an objective record for this court to review. As we will discuss
        shortly, our review of that objective record leads us to conclude that the court ruled correctly.
¶ 104       Second, the record shows that the State’s argument likely had little or no influence on the
        court’s decision. Unlike what happened in Gore, the State did not offer any specific arguments
        in favor of defense counsel’s performance that were not offered by counsel himself. Although

                                                     - 18 -
        the prosecutor argued that most of the arguments raised in the letter had to do with the strength
        of the evidence, rather than counsel’s performance, the record indicates that the court was well
        aware of this fact before hearing this argument. At times during the hearing, the defendant
        attempted to point out inconsistencies in the witness testimony and other weaknesses he saw in
        the State’s evidence. Each time he did so, the court advised him that the sole purpose of the
        hearing was to evaluate his claims of ineffective assistance of counsel. Likewise, the court did
        not merely reiterate the prosecutor’s assertion that defense counsel was a “tenacious
        opponent”; the court gave specific examples of counsel’s performance that it could only have
        gleaned from conducting its own thorough review of the record. Thus, under the facts before
        us, we do not believe there is any possibility that the State’s argument led the court to rule
        differently than it might have ruled had the prosecution not been given an opportunity to
        present it.
¶ 105       In summary, the State’s participation in the preliminary inquiry, while inappropriate, did
        not prevent the court from creating an objective record for us to review and did not tip the
        balance against the defendant. Moreover, because our review of the objective record leads us
        to conclude that the court made the correct decision, it would make little sense to reverse this
        case and remand for further hearings at which the court would necessarily reach the same
        conclusion. For these reasons, we find that the error in this case was harmless beyond a
        reasonable doubt.

¶ 106                       Krankel Inquiry and Ineffective Assistance of Counsel
¶ 107       The defendant’s final contention is that the court erred in deciding not to appoint a new
        attorney and hold further hearings on his claims. Additional hearings and the appointment of a
        new attorney are not warranted unless the defendant’s allegations are “sufficiently detailed”
        and challenge more than trial counsel’s strategic decisions. Fields, 2013 IL App (2d) 120945,
        ¶ 21. However, if it appears that counsel may have neglected the defendant’s case, the court
        should appoint new counsel and hold further hearings. People v. Nitz, 143 Ill. 2d 82, 134-35
        (1991). As stated previously, we will reverse the court’s determination only if we find it to be
        manifestly erroneous. Crutchfield, 2015 IL App (5th) 120371, ¶ 20.
¶ 108       To support a claim of ineffective assistance of counsel, a defendant must demonstrate both
        that counsel’s performance was deficient and that the defendant suffered prejudice as a result.
        People v. Edwards, 195 Ill. 2d 142, 162 (2001) (citing Strickland v. Washington, 466 U.S. 668,
        687 (1984)). To establish that counsel’s performance was deficient, a defendant must show
        that it fell below an objective standard of reasonable representation. People v. Makiel, 358 Ill.
        App. 3d 102, 105 (2005) (citing Edwards, 195 Ill. 2d at 162-63). To establish prejudice, a
        defendant must show that but for counsel’s deficient performance, there is a reasonable
        probability that the outcome of the trial would have been different. Id. at 105-06 (citing
        Strickland, 466 U.S. at 694). Counsel’s performance enjoys a strong presumption that it was
        based on sound trial strategy. Id. at 106 (citing Strickland, 466 U.S. at 689).
¶ 109       Here, the defendant argued that counsel was ineffective for (1) failing to call Laqueshia
        Jackson and Angela Dodd as witnesses at his second trial, (2) failing to call two alibi
        witnesses, (3) failing to object to misstatements during the State’s closing argument, and
        (4) failing to present evidence concerning the unreliability of the State’s DNA evidence. We
        may quickly dispose of the defendant’s claim that counsel was ineffective for failing to object
        during closing arguments. We have already concluded that only two of the challenged remarks

                                                   - 19 -
        were improper and that those two isolated comments were not prejudicial enough to warrant
        reversal because they did not contribute to the jury’s verdict. In light of this conclusion, the
        defendant cannot meet his burden of demonstrating that it was reasonably probable that he
        would have been acquitted had counsel objected. As such, his claim of ineffective assistance of
        counsel based on those remarks must fail. The defendant’s remaining claims merit further
        discussion, and we address them in turn.
¶ 110       We first consider the defendant’s claim that counsel was ineffective for failing to call
        Laqueshia Jackson in his second trial. At the Krankel inquiry, counsel told the court that he
        made a strategic decision not to call Jackson because she had indicated a willingness to testify
        for the State and he was uncertain as to what she would testify if called to the stand. The record
        of the defendant’s first trial shows that this decision constituted sound trial strategy. As we
        discussed earlier, Jackson testified at the defendant’s first trial that she saw the defendant get
        out of the mayor’s vehicle, limp to another vehicle, and drive away. This was consistent with
        her statement to police, although she gave police conflicting statements about the second
        vehicle. Later, when Jackson was questioned outside the presence of the jury about the
        allegation that Detective McAfee offered her a bribe, she was visibly shaken and sobbed on the
        stand. Because of this, defense counsel had grave concerns about cross-examining her further
        in front of the jury. The same concerns would have been present had Jackson testified at the
        second trial. Thus, calling her as a witness would have been risky, even if counsel could have
        been certain that she would have given testimony helpful to the defendant.
¶ 111       Moreover, as discussed, counsel had reason to believe that Jackson would have again given
        testimony implicating the defendant. And even if she did change her testimony and claim that
        she did not see the defendant get out of the car, the State would have been able to use both her
        prior inconsistent statement to police and her inculpatory testimony from the first trial as
        substantive evidence against the defendant. See 725 ILCS 5/115-10.1 (West 2010). Thus, the
        decision not to call Jackson as a witness in the second trial constituted sound trial strategy.
¶ 112       The defendant also asserted that counsel was ineffective for failing to call Jackson’s sister,
        Angela Dodd, as a witness in his second trial. During the defendant’s first trial, Dodd called the
        court and claimed that she had witnessed McAfee offering Jackson a bribe. We acknowledge
        that defense counsel stated at the Krankel inquiry, more than three years later, that he only
        remembered talking to Dodd about Jackson’s whereabouts. However, we have already found
        that counsel’s decision not to call Jackson constituted sound trial strategy, and without
        Jackson’s testimony, Dodd’s testimony was not relevant to any issue in the case.
¶ 113       The court also rejected the defendant’s claim that counsel was ineffective for failing to call
        two alibi witnesses. As discussed previously, counsel explained that he was unable to locate
        one witness and found that the second witness had no helpful information because he was
        intoxicated at the relevant time. We note that, in rejecting this claim, the court incorrectly
        stated that the second witness was intoxicated when counsel spoke to him. The court also
        emphasized, however, that the defendant did not allege that any uncalled witness would have
        offered testimony likely to have changed the outcome of the trial. See Fields, 2013 IL App (2d)
120945, ¶ 21 (noting that a trial court should reject an allegation of ineffective assistance of
        counsel if it is not sufficiently detailed). It is also worth reiterating that the defendant admitted
        to police in a recorded interview that he was at the scene of the crime. The defendant failed to
        show that calling any additional witnesses would have been reasonably likely to change the
        outcome of his trial.

                                                     - 20 -
¶ 114       The defendant’s final claim of ineffective assistance of counsel relates to the DNA
        evidence. In determining whether the trial court correctly rejected this claim, we must consider
        counsel’s handling of this evidence in its entirety. People v. Watson, 2012 IL App (2d) 091328,
        ¶ 32.
¶ 115       During cross-examination, defense counsel got Jay Winters to acknowledge that the partial
        profile obtained from the bloodstain on the defendant’s jeans was not a “match” for John
        Thornton’s DNA and that he could not be certain that it was Thornton’s blood. Winters also
        acknowledged that DNA analysis cannot determine how or when the blood got on the
        defendant’s jeans. Counsel elicited testimony from Winters that he did not test a swab taken
        from a bloodstain on the interior roof of the vehicle because he was not given permission to
        conduct tests that would consume the DNA in the swab, even though he acknowledged that his
        testing consumed all the DNA in the bloodstain on the defendant’s jeans. Counsel also
        questioned Winters about the calculations he used to determine the frequency of the partial
        profile in the general population. Winters admitted that he performed one set of calculations
        earlier, which yielded a different result from the frequencies he testified to at trial. He
        acknowledged that the two sets of calculations were performed using the same profile. We
        note, however, that Winters also explained that he used different calculations due to an
        advancement in the testing process.
¶ 116       During closing argument, defense counsel reminded jurors that DNA in the blood was not a
        match. He argued, “They can’t tell you that it’s John Thornton’s” blood. He also argued that it
        would be physically impossible for Thornton’s blood to stain the part of the defendant’s jeans
        where the stain was found if he was sitting in the car with Thornton when he was shot. Counsel
        explained that when a person wearing jeans is sitting, the jeans tend to bunch up around the
        area of the front pocket, where the blood was found. He also noted that the defendant was
        wearing a sweatshirt, which would have covered the part of the jeans where the bloodstain was
        located. (We note that there was conflicting evidence as to whether the defendant was wearing
        the sweatshirt or carrying it when he got out of the car.)
¶ 117       In arguing that counsel was ineffective, the defendant asserts that counsel should have
        presented additional evidence to show that the partial DNA profile was not reliable. In support
        of this contention, he cites Watson and People v. Wright, 2012 IL App (1st) 073106. The courts
        in both of those cases discussed studies demonstrating the limitations of partial DNA profiles.
        Id. ¶¶ 103, 111; Watson, 2012 IL App (2d) 091328, ¶¶ 25-26.
¶ 118       To understand the relevance of these discussions, we need to consider what DNA analysis
        entails. DNA analysts look for genetic variations in DNA, which are called alleles, at 13 loci.
        See People v. Richmond, 2017 IL App (1st) 150642, ¶ 6. As Jay Winters testified in this case, if
        the alleles at all of these loci match those in the known profile, the sample is considered a
        “match.” When the profile is not complete at any of these loci, it cannot be called a “match.”
        To calculate the frequency of a partial profile, DNA analysts use what is called the “product
        rule.” This method involves multiplying the percentage of profiles in a database with the
        alleles found at the first locus by the percentage of profiles with the alleles found at the second
        locus—and so on—through all of the loci included in the partial profile. Id. ¶ 10. The product
        rule can yield “extraordinarily large figures” to estimate the probability of a partial profile
        occurring in a random unrelated individual. See Wright, 2012 IL App (1st) 073106, ¶ 84.
¶ 119       The studies discussed in Wright and Watson showed that searches of large DNA databases
        in Arizona, Illinois, and Maryland nevertheless revealed numerous pairs of unrelated

                                                    - 21 -
        individuals whose DNA profiles “matched” at nine loci. Id. ¶ 82.4 However, as a panel of the
        First District recently explained, these searches yielded results that were consistent with the
        probability of random partial matches predicted by the product rule. Richmond, 2017 IL App
        (1st) 150642, ¶¶ 21, 23. Thus, the studies demonstrate that (1) a partial profile is less certain
        than a complete profile and (2) the statistical method used to calculate the probability of an
        unrelated individual having the same alleles in a partial profile is fairly accurate. This is
        consistent with the testimony Jay Winters gave in this case.
¶ 120       As discussed, defense counsel emphasized that the DNA profile in the bloodstain on the
        defendant’s jeans was not a complete profile and that the State could not prove with certainty
        that the blood was John Thornton’s. This is precisely what an attorney faced with similar DNA
        evidence must do to provide effective assistance. See id. ¶ 24; see also Watson, 2012 IL App
        (2d) 091328, ¶ 31 (noting that “the well-established fact that the police routinely test DNA
        evidence at 13 loci is the only information needed to make a basic argument that the fewer loci
        available for testing the less certain the results might be”).5
¶ 121       Before the trial court, the defendant asserted that counsel should have presented additional
        evidence to challenge the reliability of the partial profile. He did not specify what additional
        evidence counsel should have presented. We note, however, that a competent attorney might
        well choose not to present evidence such as the studies discussed in Wright and Watson
        because the complex statistical analysis involved in those studies could be confusing to most
        jurors and the evidence may not be very helpful. Richmond, 2017 IL App (1st) 150642, ¶ 24.
¶ 122       On appeal, the defendant points out that Winters never testified to how many loci he was
        able to analyze. He argues that counsel should have questioned Winters about this. We
        recognize that this would have been an appropriate and potentially helpful line of inquiry. Had
        Winters said that the profile included alleles at only four or five loci, defense counsel could
        have highlighted this weakness during closing argument. However, it is worth noting that this
        would not have altered or contradicted Winters’ testimony concerning the probability of the
        blood coming from someone other than Thornton. Moreover, the effective assistance to which
        a defendant is entitled requires that counsel provide competent representation, not perfect
        representation. People v. Easley, 192 Ill. 2d 307, 344 (2000). We find that defense counsel’s
        representation met this standard with respect to the DNA evidence as well as the other areas
        challenged by the defendant. As such, we find no clear abuse of the trial court’s discretion in its
        decision to reject his claims.




            4
              A search of the Arizona database revealed 120 pairs of inmates with the same alleles at nine loci in
        a database of 65,493 inmates. Wright, 2012 IL App (1st) 073106, ¶ 11. In Illinois, there were
        approximately 900 such pairs in a database of more than 220,000. Richmond, 2017 IL App (1st)
150642, ¶ 21. In Maryland, 32 pairs of inmates had nine loci “matches” out of a database of 30,000.
        Wright, 2012 IL App (1st) 073106, ¶ 82.
            5
              We acknowledge that, in Wright, a division of the First District found that defense counsel was
        ineffective for failing to introduce evidence of the results of the search of the Illinois prisoner database,
        results he had successfully requested in another case. Wright, 2012 IL App (1st) 073106, ¶¶ 103-115.
        However, that case involved unusual circumstances not present here. Moreover, a different panel of the
        First District has rejected the Wright court’s holding. Richmond, 2017 IL App (1st) 150642, ¶ 23.

                                                         - 22 -
¶ 123                                    CONCLUSION
¶ 124   For the foregoing reasons, we affirm the defendant’s conviction.

¶ 125   Affirmed.




                                              - 23 -